EXHIBIT 99.1 Sangui BioTech International , Inc. Alfred-Herrhausen-Str. 44 D-58455 Witten Phone: 0049-2302-915200 Fax: 0049-2302-915191 Sangui Announces Change of Auditor Witten, Germany, September 21, 2007 – SanguiBioTech announced today that it has engaged Moore & Associates, Chartered as its registered independent accountants to perform its annual financial audits, including customary review of quarterly financial statements.Sangui had previously engaged HJ & Assoicates, LLC to perform such services. The change in independent accountants did not result from any dissatisfaction with the quality of professional services rendered by HJ & Associates.Furthermore, there were no disagreements with HJ & Associates for the fiscal years ended June 30, 2004 or 2005, or for the interim period subsequent ending September 30, 2005, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of HJ &
